Case: 18-60698   Document: 00515310599    Page: 1     Date Filed: 02/14/2020




         IN THE UNITED STATES COURT OF APPEALS
                  FOR THE FIFTH CIRCUIT
                                                               United States Court of Appeals
                                                                        Fifth Circuit


                               No. 18-60698
                                                                      FILED
                                                               February 14, 2020
                                                                 Lyle W. Cayce
                                                                      Clerk

SEA-LAND SERVICES, INCORPORATED,

                                         Petitioner,

versus

DIRECTOR, OFFICE OF WORKERS’ COMPENSATION PROGRAMS,
UNITED STATES DEPARTMENT OF LABOR;
UNIVERSAL MARITIME SERVICE COMPANY;
CLARENCE J. CEASAR, JR.;
SIGNAL MUTUAL INDEMNITY ASSOCIATION, LIMITED,

                                         Respondents.




                     Petition for Review of an Order of
                        the Benefits Review Board




Before JOLLY, SMITH, and STEWART, Circuit Judges.
JERRY E. SMITH, Circuit Judge:

     Sea-Land Services, Inc. (“Sea-Land”), petitions for review of an order of
the Benefits Review Board (“BRB”). The BRB upheld the determination of an
administrative law judge (“ALJ”) that Clarence Ceasar, Jr., did not aggravate
his 1997 injury at Sea-Land while working for Universal Maritime Service
    Case: 18-60698   Document: 00515310599     Page: 2   Date Filed: 02/14/2020



                                No. 18-60698
Company (“UMS”) in 2011. Because the BRB did not err, we deny the petition.

                                      I.
     Ceasar injured his neck and back while working as a longshoreman for
Sea-Land in 1997. Because of those injuries, Ceasar was unable to work and
had to undergo several medical procedures. Thirteen years later, Ceasar and
Sea-Land reached a settlement, under which Ceasar received a lump sum
instead of continuing disability payments. Sea-Land remained on the hook for
Ceasar’s ongoing medical expenses.

     In 2010, Ceasar’s physician, Dr. Dan Eidman, approved his return to
work with no restrictions, even though Ceasar continued to “describe[] his
symptoms of neck and lower back pain as constant.” Soon thereafter, Ceasar
started working as a longshoreman for UMS but was injured again a year later
when a coworker lowered a cargo container onto his hands.

     Ceasar filed a claim for compensation under the Longshore and Harbor
Workers’ Compensation Act (“LHWCA”), 33 U.S.C. § 901 et seq. The LHWCA
“provides compensation for the death or disability of any person engaged in
‘maritime employment’” under certain circumstances. Herb’s Welding, Inc. v.
Gray, 470 U.S. 414, 415 (1985). Ceasar claimed that he injured his shoulder,
neck, and back when he tried to free his hands from the container.

     Sea-Land and UMS contested responsibility for treating Ceasar’s neck
and back injuries following the 2011 accident. Sea-Land (and Ceasar) con-
tended that UMS was responsible because the 2011 accident either caused new
injuries or aggravated old ones. UMS countered that Ceasar’s neck and back
injuries stemmed exclusively from the 1997 accident, so Sea-Land remains
responsible for treatment. A Department of Labor ALJ sided with UMS and
ordered Sea-Land to continue paying Ceasar’s medical expenses.

                                      2
    Case: 18-60698    Document: 00515310599     Page: 3   Date Filed: 02/14/2020



                                 No. 18-60698
      A claimant with a preexisting condition is entitled to LHWCA com-
pensation if a workplace incident aggravates that condition. Bis Salamis, Inc.
v. Dir., OWCP, 819 F.3d 116, 128. Aggravation occurs where “an employment
injury worsens or combines with a preexisting impairment to produce a disa-
bility greater than that which would have resulted from the employment injury
alone.” Id. An employer whose employee aggravates a preexisting condition
must compensate the claimant for the entire resulting liability, id., regardless
of whether the preexisting condition is the result of an accident at a prior
employer’s workplace. Operators & Consulting Servs., Inc. v. Dir., OWCP,
170 F. App’x 931, 934 (5th Cir. 2006); see also Metro. Stevedore Co. v. Crescent
Wharf & Warehouse Co., 339 F.3d 1102, 1104−05 (9th Cir. 2003). But if the
disability results only from the natural progression of injuries sustained while
working for a former employer, then there is no aggravation, and the previous
employer remains responsible. Operators & Consulting Servs., 170 F. App’x
at 934; see also Metro. Stevedore, 339 F.3d at 1105. At issue is whether Cea-
sar’s injuries were aggravated in the 2011 incident or were the natural pro-
gression of his 1997 injuries.

      LHWCA claims are evaluated using a three-step framework. First, the
claimant must establish a prima facie case by showing “that (1) he suffered
harm and (2) conditions of the workplace, or an accident at the workplace,
could have caused, aggravated, or accelerated the harm.”          Bis Salamis,
819 F.3d at 127. Establishing a prima facie case raises a presumption under
Section 20(a) of the LHWCA that the claimant’s injury is work-related and that
the claimant is entitled to compensation. Ortco Contractors, Inc. v. Charpen-
tier, 332 F.3d 283, 287 (5th Cir. 2003); see also 33 U.S.C. § 920(a).       The
employer can rebut that presumption by presenting substantial evidence that
its workplace did not cause or aggravate the injury. Bis Salamis, 819 F.3d

                                       3
     Case: 18-60698      Document: 00515310599        Page: 4    Date Filed: 02/14/2020



                                     No. 18-60698
at 127. If the employer rebuts that presumption, the burden of proof falls to
the claimant to demonstrate by a preponderance of the evidence that the
employer’s workplace caused or aggravated his injury. Id.

      The ALJ applied that three-step framework. The ALJ first found that
the testimony of Ceasar’s treating physician, Dr. Eidman—who opined that the
2011 accident aggravated Ceasar’s existing injuries—raised the Section 20(a)
presumption. The ALJ then found that UMS successfully rebutted that pre-
sumption with reports by Doctors David Vanderweide, Robert Kagan, and
Stephen Brown. Those doctors independently reviewed Ceasar’s medical rec-
ords and concluded that his neck and back pains reflected the natural progress-
sion of his 1997 injury. With the presumption out of the picture, the ALJ
determined that Ceasar’s injuries were “more likely than not a natural pro-
gression of his pre-existing condition.” To reach that conclusion, the ALJ
favored the reports of the independent physicians over Dr. Eidman’s, reasoning
that Ceasar’s medical records better supported their conclusions. The ALJ
assigned little weight to Ceasar’s testimony, observing that he contradicted his
own medical records and had a motive to ascribe his injury to UMS. 1

                                           II.
      Our review of the BRB’s decision is limited. We ensure only that it
“adhered to its proper scope of review—i.e., whether the ALJ’s findings of fact
are supported by substantial evidence and are consistent with the law.” Gulf
Best Elec., Inc. v. Methe, 396 F.3d 601, 603 (5th Cir. 2004). “Substantial
evidence is that relevant evidence—more than a scintilla but less than a



      1  The terms of Ceasar’s settlement with Sea-Land limit his compensation to medical
expenses if his injuries stem from his 1997 accident. If, however, Ceasar aggravated his
injuries in 2011, he would receive medical benefits and disability from UMS in addition to
the lump-sum disability payment from his settlement with Sea-Land.
                                            4
    Case: 18-60698     Document: 00515310599     Page: 5   Date Filed: 02/14/2020



                                  No. 18-60698
preponderance—that would cause a reasonable person to accept the fact find-
ing.” Ceres Gulf, Inc. v. Dir., OWCP, 683 F.3d 225, 228 (5th Cir. 2012) (quota-
tion marks omitted). That deferential standard reflects the ALJ’s role as “the
factfinder who is exclusively entitled to assess both the weight of the evidence
and the credibility of witnesses.” Id.

      Sea-Land attacks the ALJ’s decision on two grounds. First, it asserts
that the ALJ “erred in finding that the opinions of [Doctors] Vanderwiede [sic],
Kagan, and Brown constituted substantial evidence needed to rebut the opin-
ion of Dr. Eidman, [Ceasar’s] long-time treating physician.” Sea-Land empha-
sizes that Dr. Eidman’s testimony was entitled to greater weight than the
opinion of non-treating physicians. Sea-Land critiques the weight given to the
independent doctors in several ways, contending that: (1) the independent doc-
tors based their evaluations on incomplete copies of Ceasar’s medical records;
(2) only one of the independent doctors, Dr. Brown, examined Ceasar in person;
(3) the independent doctors’ credentials are not in the record; and (4) the inde-
pendent doctors’ reports are flawed.

      UMS responds that the independent doctors relied on complete copies of
Ceasar’s records and that Sea-Land mischaracterizes the doctors’ reports.
UMS also points to the opinions of the three independent physicians. Dr.
Brown reported that Ceasar’s “cervical and lumbar symptoms are a result of
the original injury of August 17, 1997.” “[A]lthough the more recent injury
may have caused a temporary exacerbation of [Ceasar’s] symptoms, the base-
line amount of pain and the baseline issues the claimant was having [are]
related to the 1997 injury.” Dr. Kagan stated that “aggravations of a pre-
existing condition occur at the time of the incident. There is no delayed reac-
tion.” He also stated that “[i]n this case, the hospital records follow the injury
to his hands (07-27-11) as well as the first visit to Eidman (08-07-11)

                                         5
    Case: 18-60698      Document: 00515310599        Page: 6    Date Filed: 02/14/2020



                                    No. 18-60698
approximately three weeks later mak[ing] no mention of any possible aggra-
vation of the patient’s pre-existing condition involving the cervical or lumbar
spine.” Dr. Vanderweide opined that “it is unreasonable to suggest a material
aggravation or acceleration of [Ceasar’s] cervical or lumbar complaints based
upon the injury event of 2011. While the possibility of an exacerbation or flare-
up of his symptoms may have occurred, there is insufficient evidence to suggest
that the underlying pre-existing musculoskeletal condition was advanced in
severity beyond its natural course by the injury event.”

      Although Sea-Land’s criticisms have some force, they do not establish
that the Section 20(a) presumption should have remained in effect. The “sub-
stantial evidence” showing needed to rebut the presumption is a “minimal
requirement” less demanding than a preponderance of the evidence. Ortco
Contractors, 332 F.3d at 289; see also Ceres Gulf, 683 F.3d at 231. As the ALJ
and BRB concluded, the contrary opinions of three independent doctors that
reviewed Ceasar’s medical records met that low burden. 2

      Sea-Land’s second contention goes to the ultimate issue: whether the
ALJ erroneously attributed Ceasar’s injuries to the 1997 accident. In making
its case, Sea-Land avers that the ALJ discredited Ceasar’s testimony irra-
tionally in light of corroborating evidence and that Dr. Eidman’s opinion is
superior to that of the other three physicians. Some of Sea-Land’s points may
have convinced another factfinder. But to obtain the relief it seeks, Sea-Land
must demonstrate that no reasonable mind could have arrived at the ALJ’s
conclusion. Avondale Indus., Inc. v. Dir., OWCP, 977 F.2d 186, 189 (5th Cir.
1992). Sea-Land fails to clear that high hurdle.



      2 See Ortco Contractors, 332 F.3d at 286–87, 290 (holding that the BRB erroneously
determined that three physicians’ opinions insufficiently rebutted the Section 20(a)
presumption).
                                           6
     Case: 18-60698       Document: 00515310599         Page: 7     Date Filed: 02/14/2020



                                       No. 18-60698
       It is true, for instance, that the opinion of a treating physician may be
entitled to “considerable weight in determining disability.” Loza v. Apfel,
219 F.3d 378, 395 (5th Cir. 2000). Nevertheless, an “ALJ may give less weight
to a treating physician’s opinion when there is good cause shown to the con-
trary.” 3 In this case, the ALJ was within his power to discount Dr. Eidman’s
testimony based on finding that (1) “much of his testimony and many of his
reports are totally inconsistent with the testimony of his patient, who also
accused him and his staff of falsifying records”; (2) his “testimony was at times
internally inconsistent”; and (3) his conclusions were undermined by the “cred-
ible and well-reasoned opinions” of three independent physicians.

       Moreover, it isn’t this court’s role to reevaluate each piece of evidence
presented to the ALJ, as Sea-Land asks this court to do. The ALJ carefully
considered Dr. Eidman’s testimony, Ceasar’s treatment records, and the
reports of three independent physicians. In a thorough opinion, the ALJ deter-
mined that the independent physicians’ reports and Ceasar’s medical records
indicated that Ceasar’s injuries stemmed from the 1997 accident. “Although
another factfinder might have reached a different conclusion, the ALJ thor-
oughly explained his reasons in this disputed case.” Ceres Gulf, 683 F.3d
at 232.    Where confronted with factual disputes surrounding a claim for
LHWCA compensation, “[n]either we nor the [BRB] may substitute our judg-
ment for that of the ALJ.” Bis Salamis, 819 F.3d at 126.

       Because the ALJ’s decision is supported by substantial evidence and is
consistent with the law, the petition for review is DENIED.




       3 Id. (cleaned up); see also Avondale Indus., 977 F.2d at 189 (“As fact finder, the ALJ
determines questions of credibility of witnesses and of conflicting evidence. He is not
required to accept the opinion or theory of a medical expert that contradicts the ALJ’s
findings based on common sense.”).
                                              7